Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-1-2007

Clearfield Pol Dept v. Vora
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1940




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Clearfield Pol Dept v. Vora" (2007). 2007 Decisions. Paper 637.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/637


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-303                                                        NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                     NO. 07-1940
                                  ________________

                 CLEARFIELD BOROUGH POLICE DEPARTMENT

                                             v.

                                CHANDAN S. VORA,

                                        Appellant
                      ____________________________________

                    On Appeal From the United States District Court
                       For the Western District of Pennsylvania
                             (D.C. Civ. No. 07-cv-00012J)
                     District Judge: Honorable Gustave Diamond
                     ____________________________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
       or Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                     July 19, 2007

           BEFORE: BARRY, AMBRO and FISHER, CIRCUIT JUDGES.

                                (Filed: August 1, 2007)
                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Chandan S. Vora appeals the order of the United States District Court for the

Western District of Pennsylvania dismissing pursuant to 28 U.S.C. § 1915(e)(2)(B) her
“notice of removal” of various warrants and criminal complaints lodged against her in

Johnstown and Clearfield, Pennsylvania.

       In January 2007, Vora filed a “notice of removal” seeking to remove an old

Johnstown Police arrest warrant issued in 2003, a recent criminal complaint issued by the

Johnstown Pennsylvania Police Department (No. CR-768-06), and a notice of an active

arrest warrant (dated January 8, 2007) from the Clearfield Borough Police Department,

charging her with a traffic violation. The Clearfield Police charged Vora with operating a

vehicle without rear headlights. The Johnstown Police Complaint charges Vora with

violations of Pennsylvania law, namely, littering and securing loads (loose garbage) in her

vehicle. She claimed that the City of Johnstown Police Department, the Clearfield

Borough Police, and other city officials discriminated against her on account of her

religious and ethnic background by issuing baseless and unconstitutional criminal

citations.

       The District Court dismissed the petition as frivolous under 28 U.S.C.

§ 1915(e)(2)(B), holding that the “Notice of Removal” sought to attack state court

proceedings over which the District Court had no jurisdiction. This timely appeal

followed.

       Vora has been granted leave to proceed in forma pauperis on appeal. Because her

appeal lacks arguable merit, we will dismiss it pursuant to § 1915(e)(2)(B)(i). See Allah

v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).



                                            2
       After reviewing Vora’s District Court pleadings and notice of appeal, we conclude

that her notice of removal was correctly denied. Vora petitioned for removal, presumably

under the civil rights removal statute, 28 U.S.C. § 1443, alleging that the arrest warrants

and criminal complaint are part of a larger conspiracy by all city personnel to violate her

civil rights. The civil rights removal statute applies only to the removal of state court

proceedings. Id.; see also 28 U.S.C. § 1447(a). Even if we assume arguendo that the

civil rights removal statute applies to the warrants and criminal complaint that Vora seeks

to remove, her rambling, generalized, and unsupported allegations do not meet the

specific criterion for § 1443 removal. See City of Greenwood v. Peacock, 384 U.S. 808,

827 (1966); Ronan v. Stone, 396 F.2d 502, 503 (1st Cir. 1968). We have no independent

reason to believe that the Borough of Clearfield will not afford Vora any process she is

due.

       Having found no legal merit to this cause, we will dismiss the appeal pursuant to

28 U.S.C. § 1915(e)(2)(B).




                                              3